Case 19-40883           Doc 1671        Filed 10/21/19 Entered 10/21/19 09:31:31                     Main Document
                                                   Pg 1 of 24


                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

     In re:                                                )        Case No. 19-40883-659
                                                           )        Chapter 11
     PAYLESS HOLDINGS LLC, et al.,                         )
                                                           )        Jointly Administered
                                                           )
     Debtors.                                              )
                                                           )

             DECLARATION OF CRAIG E JOHNSON OF PRIME CLERK LLC
           REGARDING THE SOLICITATION OF VOTES AND TABULATION OF
              BALLOTS CAST ON THE SECOND AMENDED JOINT PLAN OF
           REORGANIZATION OF PAYLESS HOLDINGS LLC AND ITS DEBTOR
          AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

 I, Craig E. Johnson, declare, under the penalty of perjury:

              1.    I am a Director of Solicitation and Public Securities at Prime Clerk LLC

 (“Prime Clerk”), located at One Grand Central Place, 60 East 42nd Street, Suite 1440, New York,

 New York 10165. I am over the age of eighteen years and not a party to the above-captioned

 action. Unless otherwise noted, I have personal knowledge of the facts set forth herein.

              2.    I submit this Declaration with respect to the solicitation of votes and the tabulation

 of Ballots cast on the Second Amended Joint Plan of Reorganization of Payless Holdings LLC and

 Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code, dated September 16, 2019

 [Docket No. 1581] (as may be amended, supplemented, or modified from time to time,

 the “Plan”).1 Except as otherwise noted, all facts set forth herein are based on my personal

 knowledge, knowledge that I acquired from individuals under my supervision, and my review of

 relevant documents. I am authorized to submit this Declaration on behalf of Prime Clerk.

 If I were called to testify, I could and would testify competently as to the facts set forth herein.



 1
     All capitalized terms used by not otherwise defined herein have the meanings ascribed to them in the Plan.
Case 19-40883        Doc 1671   Filed 10/21/19 Entered 10/21/19 09:31:31             Main Document
                                           Pg 2 of 24


        3.      This Court authorized Prime Clerk’s retention as the claims and noticing agent and

 administrative advisor pursuant to the Order Authorizing Retention and Appointment of Prime

 Clerk LLC as Claims and Noticing Agent and Administrative Advisor Nunc Pro Tunc to the

 Petition Date, dated March 15, 2019 [Docket No. 572] (collectively, the “Retention Order”). The

 Retention Order authorizes Prime Clerk to assist the Debtors with, among other things, the service

 of solicitation materials and tabulation of votes cast to accept or reject the Plan. Prime Clerk and

 its employees have considerable experience in soliciting and tabulating votes to accept or reject

 chapter 11 plans.

         Service and Transmittal of Solicitation Packages and the Tabulation Process

        4.      Pursuant to the Order (I) Approving the Adequacy of the Debtors’ Disclosure

 Statement, (II) Establishing Dates and Deadlines Related to Confirmation of the Plan, (III)

 Approving Certain Procedures for Soliciting and Tabulating the Votes On, and for Objecting to,

 the Plan, (IV) Scheduling a Hearing on Confirmation of the Plan, (V) Approving the Manner and

 Form of the Various Notices and Documents Thereto; and (VI) Granting Related Relief, dated

 September 18, 2019 [Docket No. 1595] (the “Disclosure Statement Order”), the Court established

 procedures to solicit votes from and tabulate Ballots submitted by holders entitled to vote on the

 Plan (the “Solicitation Procedures”). Prime Clerk adhered to the Solicitation Procedures outlined

 in the Disclosure Statement Orders and the Ballots, which were distributed to parties entitled to

 vote on the Plan. I supervised the solicitation and tabulation performed by Prime Clerk’s

 employees.




                                                  2
Case 19-40883          Doc 1671       Filed 10/21/19 Entered 10/21/19 09:31:31                      Main Document
                                                 Pg 3 of 24


          5.       The     Debtors      established       August      30,     2019      as    the     record     date

 (the “Voting Record Date”) for determining which holders were entitled to vote on the Plan.

 Pursuant to the Plan and the Solicitation Procedures, only holders as of the Voting Record Date in

 the    following      classes     were      entitled    to    vote     to    accept     or    reject    the     Plan

 (together, the “Voting Classes” and holders of allowed Claims in the Voting Classes, the “Voting

 Creditors”): 2

                Plan
                                                        Class Description
                Class
                   3                       Tranche A-1 Term Loan Secured Claims
                   4                       Tranche A-2 Term Loan Secured Claims
                                               General Unsecured Claims of
                  5A                      Payless ShoeSource Worldwide, Inc. and
                                            Collective Brands Logistics Limited
                  5B                 General Unsecured Claims of Remaining Debtors

 No other classes were entitled to vote on the Plan.

          6.       In accordance with the Solicitation Procedures, Prime Clerk worked closely with

 the Debtors’ advisors to identify the holders entitled to vote in the Voting Classes as of the Voting

 Record Date, and to coordinate the distribution of solicitation materials to these holders. A detailed

 description of Prime Clerk’s distribution of solicitation materials is set forth in Prime Clerk’s

 Certificate of Service of Solicitation Materials, which was filed with this Court on

 September 27, 2019 [Docket No. 1623].




 2
  The Plan constitutes a separate Plan for each Debtor and the classification of claims in the Voting Classes applies
 separately to each Debtor (as applicable).


                                                           3
Case 19-40883        Doc 1671        Filed 10/21/19 Entered 10/21/19 09:31:31                     Main Document
                                                Pg 4 of 24


         7.       In accordance with the Solicitation Procedures, Prime Clerk received, reviewed,

 determined the validity of, and tabulated the Ballots submitted to vote on the Plan. Each Ballot

 submitted to Prime Clerk was date-stamped, scanned, assigned a Ballot number, entered into Prime

 Clerk’s voting database and processed in accordance with the Solicitation Procedures.

 To be included in the tabulation results as valid, a Ballot must have been (a) properly completed

 pursuant to the Solicitation Procedures, (b) executed by the relevant holder entitled to vote on the

 Plan (or such holder’s authorized representative), (c) returned to Prime Clerk via an approved

 method of delivery set forth in the Solicitation Procedures, and (d) received by Prime Clerk by

 4:00 p.m. (prevailing Central Time) on October 17, 2019 (the “Voting Deadline”).3

         8.       All valid Ballots cast by holders entitled to vote in the Voting Classes and received

 by Prime Clerk on or before the Voting Deadline were tabulated pursuant to the Solicitation

 Procedures.

         9.       The final tabulation of votes cast by timely and properly completed Ballots received

 by Prime Clerk is attached hereto as Exhibit A.

         10.      A report of all Ballots included in the final tabulation prepared by Prime Clerk is

 attached hereto as Exhibit B.




                                [Remainder of page intentionally left blank]




 3
  In accordance with the Solicitation Procedures, the Debtors extended the voting deadline for certain creditors to
 October 21, 2019 at 5:00 p.m. CT. An amended vote declaration will be filed if these votes are validly submitted
 before the extended voting deadline.


                                                         4
Case 19-40883   Doc 1671   Filed 10/21/19 Entered 10/21/19 09:31:31   Main Document
                                      Pg 5 of 24
Case 19-40883   Doc 1671   Filed 10/21/19 Entered 10/21/19 09:31:31   Main Document
                                      Pg 6 of 24


                                     Exhibit A
                                                                                                         Payless Holdings LLC, et al .
                                                                                                       Exhibit A ‐ Tabulation Summary1

                                                                                             Number Accepting                Number Rejecting            Amount Accepting            Amount Rejecting
Debtor Name               Class Class Description                                                  %                               %                            %                           %                                             Class Voting Result
Payless ShoeSource          3   Tranche A‐1 Term Loan Secured Claims                               10                              0                      $35,565,948.36                  $0.00
                                                                                                                                                                                                                                                Accepts
Worldwide Inc.                                                                                    100%                            0%                           100%                         0%
                           4    Tranche A‐2 Term Loan Secured Claims                               19                              0                      $86,363,172.39                  $0.00
                                                                                                                                                                                                                                                Accepts
                                                                                                  100%                            0%                           100%                         0%
                           5A   General Unsecured Claims of Payless ShoeSource                     71                              9                     $195,029,121.37               $23,848,991
                                                                                                                                                                                                                                                Accepts
                                Worldwide, Inc. and Collective Brands Logistics Limited          88.75%                         11.25%                        89.10%                     11.25%




                                                                                                                                                                                                           Case 19-40883
Collective Brands          3    Tranche A‐1 Term Loan Secured Claims                                                                                                                                                              Class Eliminated for Voting Purposes
Logistics Limited                                                                         No Allowed Claim in Class       No Allowed Claim in Class   No Allowed Claim in Class   No Allowed Claim in Class                         Pursuant ¶18(i)(a) of Disclosure
                                                                                                                                                                                                                                            Statement Order
                           4    Tranche A‐2 Term Loan Secured Claims                                                                                                                                                              Class Eliminated for Voting Purposes
                                                                                          No Allowed Claim in Class       No Allowed Claim in Class   No Allowed Claim in Class   No Allowed Claim in Class                         Pursuant ¶18(i)(a) of Disclosure
                                                                                                                                                                                                                                            Statement Order
                           5A   General Unsecured Claims of Payless ShoeSource                      13                                 2                 $125,393,972.89                      2426630.92
                                                                                                                                                                                                                                                Accepts
                                Worldwide, Inc. and Collective Brands Logistics Limited           86.67%                            13.33%                    98.10%                            1.90%
Clinch LLC                 3    Tranche A‐1 Term Loan Secured Claims                                10                                 0                  $35,565,948.36                        $0.00
                                                                                                                                                                                                                                                Accepts
                                                                                                   100%                               0%                       100%                               0%




                                                                                                                                                                                                           Doc 1671
                           4    Tranche A‐2 Term Loan Secured Claims                                19                                 0                  $86,363,172.39                        $0.00
                                                                                                                                                                                                                                                Accepts
                                                                                                   100%                               0%                       100%                               0%
                           5B   General Unsecured Claims of Remaining Debtors                       30                                 0                  $75,951,429.31                        $0.00
                                                                                                                                                                                                                                                Accepts
                                                                                                   100%                               0%                       100%                               0%
Collective Brands          3    Tranche A‐1 Term Loan Secured Claims                                10                                 0                  $35,565,948.36                        $0.00
                                                                                                                                                                                                                                                Accepts
Franchising Services                                                                               100%                               0%                       100%                               0%
LLC                        4    Tranche A‐2 Term Loan Secured Claims                                19                                 0                  $86,363,172.39                        $0.00
                                                                                                                                                                                                                                                Accepts
                                                                                                   100%                               0%                       100%                               0%




                                                                                                                                                                                       Filed 10/21/19 Entered 10/21/19 09:31:31
                           5B   General Unsecured Claims of Remaining Debtors                       31                                 0                  $75,951,879.31                        $0.00
                                                                                                                                                                                                                                                Accepts
                                                                                                   100%                               0%                       100%                               0%
Collective Brands          3    Tranche A‐1 Term Loan Secured Claims                                10                                 0                  $35,565,948.36                        $0.00
                                                                                                                                                                                                                                                Accepts
Services Inc.                                                                                      100%                               0%                       100%                               0%
                           4    Tranche A‐2 Term Loan Secured Claims                                19                                 0                  $86,363,172.39                        $0.00
                                                                                                                                                                                                                                                Accepts
                                                                                                   100%                               0%                       100%                               0%




                                                                                                                                                                                                  Pg 7 of 24
                           5B   General Unsecured Claims of Remaining Debtors                       30                                 0                  $75,951,429.31                        $0.00
                                                                                                                                                                                                                                                Accepts
                                                                                                   100%                               0%                       100%                               0%
Collective Licensing       3    Tranche A‐1 Term Loan Secured Claims                                10                                 0                  $35,565,948.36                        $0.00
                                                                                                                                                                                                                                                Accepts
International LLC                                                                                  100%                               0%                       100%                               0%
                           4    Tranche A‐2 Term Loan Secured Claims                                19                                 0                  $86,363,172.39                        $0.00
                                                                                                                                                                                                                                                Accepts
                                                                                                   100%                               0%                       100%                               0%
                           5B   General Unsecured Claims of Remaining Debtors                       31                                 0                  $75,957,555.31                        $0.00
                                                                                                                                                                                                                                                Accepts
                                                                                                   100%                               0%                       100%                               0%
Collective Licensing LP    3    Tranche A‐1 Term Loan Secured Claims                                10                                 0                  $35,565,948.36                        $0.00
                                                                                                                                                                                                                                                Accepts
                                                                                                   100%                               0%                       100%                               0%
                           4    Tranche A‐2 Term Loan Secured Claims                                19                                 0                  $86,363,172.39                        $0.00
                                                                                                                                                                                                                                                Accepts
                                                                                                   100%                               0%                       100%                               0%
                           5B   General Unsecured Claims of Remaining Debtors                       30                                 0                  $75,951,429.31                        $0.00
                                                                                                                                                                                                                                                Accepts
                                                                                                   100%                               0%                       100%                               0%
Eastborough Inc.           3    Tranche A‐1 Term Loan Secured Claims                                10                                 0                  $35,565,948.36                        $0.00
                                                                                                                                                                                                                                                Accepts
                                                                                                   100%                               0%                       100%                               0%
                           4    Tranche A‐2 Term Loan Secured Claims                                19                                 0                  $86,363,172.39                        $0.00
                                                                                                                                                                                                                                                Accepts
                                                                                                   100%                               0%                       100%                               0%
                           5B   General Unsecured Claims of Remaining Debtors                       30                                 0                  $75,951,429.31                        $0.00
                                                                                                                                                                                                                                                Accepts
                                                                                                   100%                               0%                       100%                               0%




                                                                                                                      Page 1 of 4                                                                          Main Docu
                                                                                        Payless Holdings LLC, et al .
                                                                                      Exhibit A ‐ Tabulation Summary1

                                                                              Number Accepting           Number Rejecting   Amount Accepting   Amount Rejecting
Debtor Name             Class Class Description                                     %                          %                   %                 %                                     Class Voting Result
Payless Collective GP     3   Tranche A‐1 Term Loan Secured Claims                   10                           0          $35,565,948.36         $0.00
                                                                                                                                                                                                Accepts
LLC                                                                                100%                          0%               100%                0%
                         4    Tranche A‐2 Term Loan Secured Claims                   19                           0          $86,363,172.39          $0.00
                                                                                                                                                                                                Accepts
                                                                                   100%                          0%               100%                0%
                         5B   General Unsecured Claims of Remaining Debtors          30                           0          $75,951,429.31          $0.00
                                                                                                                                                                                                Accepts
                                                                                   100%                          0%               100%                0%




                                                                                                                                                                    Case 19-40883
Payless Finance Inc.     3    Tranche A‐1 Term Loan Secured Claims                   10                           0          $35,565,948.36         $0.00
                                                                                                                                                                                                Accepts
                                                                                   100%                          0%               100%                0%
                         4    Tranche A‐2 Term Loan Secured Claims                   19                           0          $86,363,172.39          $0.00
                                                                                                                                                                                                Accepts
                                                                                   100%                          0%               100%                0%
                         5B   General Unsecured Claims of Remaining Debtors         31                            0          $75,958,929.31          $0.00
                                                                                                                                                                                                Accepts
                                                                                   100%                          0%               100%                0%
Payless Gold Value Co    3    Tranche A‐1 Term Loan Secured Claims                  10                            0          $35,565,948.36         $0.00
                                                                                                                                                                                                Accepts
Inc.                                                                               100%                          0%               100%                0%
                         4    Tranche A‐2 Term Loan Secured Claims                  19                            0          $86,363,172.39          $0.00
                                                                                                                                                                                                Accepts
                                                                                   100%                          0%               100%                0%
                         5B   General Unsecured Claims of Remaining Debtors         31                            0          $75,955,679.31          $0.00
                                                                                                                                                                                                Accepts




                                                                                                                                                                    Doc 1671
                                                                                   100%                          0%               100%                0%
Payless Holdings LLC     3    Tranche A‐1 Term Loan Secured Claims                  10                            0          $35,565,948.36         $0.00
                                                                                                                                                                                                Accepts
                                                                                   100%                          0%               100%                0%
                         4    Tranche A‐2 Term Loan Secured Claims                  19                            0          $86,363,172.39          $0.00
                                                                                                                                                                                                Accepts
                                                                                   100%                          0%               100%                0%
                         5B   General Unsecured Claims of Remaining Debtors         570                         427          $89,170,280.96     $14,251,194.08
                                                                                                                                                                                                Accepts
                                                                                  57.17%                       42.83%            86.22%             13.78%
Payless Inc.             3    Tranche A‐1 Term Loan Secured Claims                  10                            0          $35,565,948.36         $0.00




                                                                                                                                                Filed 10/21/19 Entered 10/21/19 09:31:31
                                                                                                                                                                                                Accepts
                                                                                   100%                          0%               100%                0%
                         4    Tranche A‐2 Term Loan Secured Claims                  19                            0          $86,363,172.39          $0.00
                                                                                                                                                                                                Accepts
                                                                                   100%                          0%               100%                0%
                         5B   General Unsecured Claims of Remaining Debtors         32                            2          $75,996,442.31     $18,400,000.00
                                                                                                                                                                                                Accepts
                                                                                  94.12%                       5.88%             80.51%             19.49%
Payless Intermediate     3    Tranche A‐1 Term Loan Secured Claims                  10                            0          $35,565,948.36         $0.00
                                                                                                                                                                                                Accepts




                                                                                                                                                           Pg 8 of 24
Holdings LLC                                                                       100%                          0%               100%                0%
                         4    Tranche A‐2 Term Loan Secured Claims                  19                            0          $86,363,172.39          $0.00
                                                                                                                                                                                                Accepts
                                                                                   100%                          0%               100%                0%
                         5B   General Unsecured Claims of Remaining Debtors         29                            0          $75,951,428.31          $0.00
                                                                                                                                                                                                Accepts
                                                                                   100%                          0%               100%                0%
Payless International    3    Tranche A‐1 Term Loan Secured Claims                  10                            0          $35,565,948.36         $0.00
                                                                                                                                                                                                Accepts
Franchising LLC                                                                    100%                          0%               100%                0%
                         4    Tranche A‐2 Term Loan Secured Claims                  19                            0          $86,363,172.39          $0.00
                                                                                                                                                                                                Accepts
                                                                                   100%                          0%               100%                0%
                         5B   General Unsecured Claims of Remaining Debtors         30                            0          $75,951,429.31          $0.00
                                                                                                                                                                                                Accepts
                                                                                   100%                          0%               100%                0%
Payless NYC Inc.         3    Tranche A‐1 Term Loan Secured Claims                  10                            0          $35,565,948.36         $0.00
                                                                                                                                                                                                Accepts
                                                                                   100%                          0%               100%                0%
                         4    Tranche A‐2 Term Loan Secured Claims                  19                            0          $86,363,172.39          $0.00
                                                                                                                                                                                                Accepts
                                                                                   100%                          0%               100%                0%
                         5B   General Unsecured Claims of Remaining Debtors         30                            0          $75,951,429.31          $0.00
                                                                                                                                                                                                ACCEPS
                                                                                   100%                          0%               100%                0%




                                                                                                 Page 2 of 4                                                        Main Docu
                                                                                              Payless Holdings LLC, et al .
                                                                                            Exhibit A ‐ Tabulation Summary1

                                                                                  Number Accepting                Number Rejecting            Amount Accepting            Amount Rejecting
Debtor Name              Class Class Description                                        %                               %                            %                          %                                              Class Voting Result
Payless Purchasing         3   Tranche A‐1 Term Loan Secured Claims                       10                                 0                 $35,565,948.36                  $0.00
                                                                                                                                                                                                                                     Accepts
Services Inc.                                                                           100%                                0%                      100%                          0%
                          4    Tranche A‐2 Term Loan Secured Claims                       19                                 0                 $86,363,172.39                   $0.00
                                                                                                                                                                                                                                     Accepts
                                                                                        100%                                0%                      100%                         0%
                          5B   General Unsecured Claims of Remaining Debtors              32                                 0                 $75,970,773.31                   $0.00
                                                                                                                                                                                                                                     Accepts
                                                                                        100%                                0%                      100%                          0%




                                                                                                                                                                                                Case 19-40883
Payless ShoeSource        3    Tranche A‐1 Term Loan Secured Claims                       10                                 0                 $35,565,948.36                  $0.00
                                                                                                                                                                                                                                     Accepts
Distribution Inc.                                                                       100%                                0%                      100%                          0%
                          4    Tranche A‐2 Term Loan Secured Claims                       19                                 0                 $86,363,172.39                   $0.00
                                                                                                                                                                                                                                     Accepts
                                                                                        100%                                0%                      100%                         0%
                          5B   General Unsecured Claims of Remaining Debtors              40                                 2                 $85,786,449.25                $7,786.30
                                                                                                                                                                                                                                     Accepts
                                                                                       95.24%                             4.76%                    99.99%                       0.01%
Payless ShoeSource        3    Tranche A‐1 Term Loan Secured Claims                       10                                 0                 $35,565,948.36                  $0.00
                                                                                                                                                                                                                                     Accepts
Merchandising Inc.                                                                      100%                                0%                      100%                         0%
                          4    Tranche A‐2 Term Loan Secured Claims                       19                                 0                 $86,363,172.39                   $0.00
                                                                                                                                                                                                                                     Accepts
                                                                                        100%                                0%                      100%                         0%
                          5B   General Unsecured Claims of Remaining Debtors             30                                  0                 $75,951,429.31                   $0.00
                                                                                                                                                                                                                                     Accepts




                                                                                                                                                                                                Doc 1671
                                                                                        100%                               0%                       100%                         0%
Payless ShoeSource of     3    Tranche A‐1 Term Loan Secured Claims                      10                                  0                 $35,565,948.36                  $0.00
                                                                                                                                                                                                                                     Accepts
Puerto Rico Inc.                                                                        100%                               0%                       100%                         0%
                          4    Tranche A‐2 Term Loan Secured Claims                      19                                  0                 $86,363,172.39                   $0.00
                                                                                                                                                                                                                                     Accepts
                                                                                        100%                               0%                       100%                         0%
                          5B   General Unsecured Claims of Remaining Debtors             67                                  1                 $76,182,868.45                $8,835.10
                                                                                                                                                                                                                                     Accepts
                                                                                       98.53%                            1.47%                     99.99%                      0.01%
Payless ShoeSource Inc    3    Tranche A‐1 Term Loan Secured Claims                      10                                  0                 $35,565,948.36                  $0.00




                                                                                                                                                                            Filed 10/21/19 Entered 10/21/19 09:31:31
                                                                                                                                                                                                                                     Accepts
                                                                                        100%                               0%                       100%                         0%
                          4    Tranche A‐2 Term Loan Secured Claims                      19                                  0                 $86,363,172.39                   $0.00
                                                                                                                                                                                                                                     Accepts
                                                                                        100%                               0%                       100%                         0%
                          5B   General Unsecured Claims of Remaining Debtors             254                               107                 $85,091,546.30              $21,445,301.15
                                                                                                                                                                                                                                     Accepts
                                                                                       70.36%                            29.64%                    79.87%                      20.13%
Payless Sourcing LLC      3    Tranche A‐1 Term Loan Secured Claims                                                                                                                                                    Class Eliminated for Voting Purposes




                                                                                                                                                                                       Pg 9 of 24
                                                                               No Allowed Claim in Class       No Allowed Claim in Class   No Allowed Claim in Class   No Allowed Claim in Class                         Pursuant ¶18(i)(a) of Disclosure
                                                                                                                                                                                                                                 Statement Order
                          4    Tranche A‐2 Term Loan Secured Claims                                                                                                                                                    Class Eliminated for Voting Purposes
                                                                               No Allowed Claim in Class       No Allowed Claim in Class   No Allowed Claim in Class   No Allowed Claim in Class                         Pursuant ¶18(i)(a) of Disclosure
                                                                                                                                                                                                                                 Statement Order
                          5B   General Unsecured Claims of Remaining Debtors              0                                2                        $0.00                    $2,426,630.92
                                                                                                                                                                                                                                    REJECTS
                                                                                         0%                              100%                        0%                          100%
PSS Canada Inc.           3    Tranche A‐1 Term Loan Secured Claims                      10                                0                   $35,565,948.36                    $0.00
                                                                                                                                                                                                                                     Accepts
                                                                                        100%                              0%                        100%                          0%
                          4    Tranche A‐2 Term Loan Secured Claims                      19                                0                   $86,363,172.39                    $0.00
                                                                                                                                                                                                                                     Accepts
                                                                                        100%                              0%                        100%                          0%
                          5B   General Unsecured Claims of Remaining Debtors             29                                0                   $75,951,428.31                    $0.00
                                                                                                                                                                                                                                     Accepts
                                                                                        100%                              0%                        100%                          0%
PSS Delaware Company      3    Tranche A‐1 Term Loan Secured Claims                      10                                0                   $35,565,948.36                    $0.00
                                                                                                                                                                                                                                     Accepts
4 Inc.                                                                                  100%                              0%                        100%                          0%
                          4    Tranche A‐2 Term Loan Secured Claims                      19                                0                   $86,363,172.39                    $0.00
                                                                                                                                                                                                                                     Accepts
                                                                                        100%                              0%                        100%                          0%
                          5B   General Unsecured Claims of Remaining Debtors             30                                0                   $75,951,429.31                    $0.00
                                                                                                                                                                                                                                     Accepts
                                                                                        100%                              0%                        100%                          0%




                                                                                                           Page 3 of 4                                                                          Main Docu
                                                                                                   Payless Holdings LLC, et al .
                                                                                                 Exhibit A ‐ Tabulation Summary1

                                                                                        Number Accepting            Number Rejecting          Amount Accepting            Amount Rejecting
Debtor Name            Class Class Description                                                %                           %                          %                          %                                     Class Voting Result
Shoe Sourcing Inc.       3   Tranche A‐1 Term Loan Secured Claims                              10                           0                  $35,565,948.36                                  $0.00
                                                                                                                                                                                                                           Accepts
                                                                                              100%                         0%                       100%                                        0%
                        4    Tranche A‐2 Term Loan Secured Claims                              19                           0                  $86,363,172.39                                  $0.00
                                                                                                                                                                                                                           Accepts
                                                                                              100%                         0%                       100%                                        0%
                        5B   General Unsecured Claims of Remaining Debtors                     31                           0                  $75,951,783.02                                  $0.00
                                                                                                                                                                                                                           Accepts
                                                                                              100%                         0%                       100%                                        0%




                                                                                                                                                                                               Case 19-40883
WBG PSS Holdings LLC    3    Tranche A‐1 Term Loan Secured Claims                              10                           0                  $35,565,948.36                                  $0.00
                                                                                                                                                                                                                           Accepts
                                                                                              100%                         0%                       100%                                        0%
                        4    Tranche A‐2 Term Loan Secured Claims                              19                           0                  $86,363,172.39                                  $0.00
                                                                                                                                                                                                                           Accepts
                                                                                              100%                         0%                       100%                                        0%
                        5B   General Unsecured Claims of Remaining Debtors                     30                           0                  $75,951,429.31                                  $0.00
                                                                                                                                                                                                                           Accepts
                                                                                              100%                         0%                       100%                                        0%
1
 Prime Clerk received ballots containing votes against Payless ShoeSource Canada GP Inc., Payless ShoeSource Canada Inc., and Payless ShoeSource Canada LP. (together, the “Canadian Debtors”). Because the Plan excludes the
Canadian Debtors, Prime Clerk excludes these ballots from the final tabulation




                                                                                                                                                                                               Doc 1671
                                                                                                                                                                           Filed 10/21/19 Entered 10/21/19 09:31:31
                                                                                                                                                                                     Pg 10 of 24
                                                                                                             Page 4 of 4                                                                       Main Docu
Case 19-40883   Doc 1671   Filed 10/21/19 Entered 10/21/19 09:31:31   Main Document
                                     Pg 11 of 24


                                     Exhibit B
                                                                                                                                   Payless Holdings LLC, et al .
                                                                                                                     Exhibit B ‐ Report of Ballots Excluded from Tabulation

                              Plan Class
          Debtor               Number                      Plan Class Description                    Creditor Name                                                  Voting Amount   Accept/Reject                                   Reason(s) for Exclusion1
       All applicable             3              Tranche A‐1 Term Loan Secured Claims                Anthem, Inc.                                                   $7,856,037.34      Accept                                       Ballot Received after Voting Deadline
       All applicable             3              Tranche A‐1 Term Loan Secured Claims                CATAMARAN CLO 2015‐1 LTD.                                       $128,905.25       Accept                                       Superseded by Later Received Valid Ballot
       All applicable             3              Tranche A‐1 Term Loan Secured Claims                Anthem, Inc.                                                   $7,856,037.34       N/A                                         Did Not Vote to Accept or Reject the Plan
   Payless ShoeSource                        General Unsecured Claims of Payless ShoeSource                                                                                                                                         Did not Vote to Accept or Reject the Plan; Superseded
      Worldwide Inc              5A        Worldwide, Inc. and Collective Brands Logistics Limited   H & M SYSTEMS SOFTWARE, INC.                                     $3,779.29         N/A                                         by Later Received Valid Ballot
   Payless ShoeSource                        General Unsecured Claims of Payless ShoeSource




                                                                                                                                                                                                             Case 19-40883
      Worldwide Inc              5A        Worldwide, Inc. and Collective Brands Logistics Limited   CERUTTI CO LLC                                                  $99,191.69         N/A                                         Did Not Vote to Accept or Reject the Plan
   Payless ShoeSource                        General Unsecured Claims of Payless ShoeSource
      Worldwide Inc              5A        Worldwide, Inc. and Collective Brands Logistics Limited   Champion Products Europe Limited                                $122,840.32        N/A                                         Did Not Vote to Accept or Reject the Plan
   Payless ShoeSource                        General Unsecured Claims of Payless ShoeSource
      Worldwide Inc              5A        Worldwide, Inc. and Collective Brands Logistics Limited   RNOT LLC                                                        $133,222.65        N/A                                         Did Not Vote to Accept or Reject the Plan
   Payless ShoeSource                        General Unsecured Claims of Payless ShoeSource                                                                                                                                         Duplicate of an Otherwise Valid Vote Against the Same
      Worldwide Inc              5A        Worldwide, Inc. and Collective Brands Logistics Limited   MSL BAGS AND ACCESSORIES COMPANY LIMITED                        $159,299.71       Accept                                       Debtor in the Same Class
   Payless ShoeSource                        General Unsecured Claims of Payless ShoeSource
      Worldwide Inc              5A        Worldwide, Inc. and Collective Brands Logistics Limited   Christian V. Siriano and Christian Siriano Holding              $238,217.82       Reject                                       Superseded by Later Received Valid Ballot
   Payless ShoeSource                        General Unsecured Claims of Payless ShoeSource                                                                                                                                         Duplicate of an Otherwise Valid Vote Against the Same
      Worldwide Inc              5A        Worldwide, Inc. and Collective Brands Logistics Limited   SOUTH CHINA SHOES PRODUCTS COMPANY LTD                          $380,562.84       Accept                                       Debtor in the Same Class




                                                                                                                                                                                                             Doc 1671
   Payless ShoeSource                        General Unsecured Claims of Payless ShoeSource
      Worldwide Inc              5A        Worldwide, Inc. and Collective Brands Logistics Limited   Sofia Vergara Enterprises, Inc.                                    $1.00           N/A                                         Did Not Vote to Accept or Reject the Plan
   Payless ShoeSource                        General Unsecured Claims of Payless ShoeSource
      Worldwide Inc              5A        Worldwide, Inc. and Collective Brands Logistics Limited   ORACLE AMERICA INC                                              $58,278.34         N/A                                         Did Not Vote to Accept or Reject the Plan
   Payless ShoeSource                        General Unsecured Claims of Payless ShoeSource                                                                                                                                         Duplicate of an Otherwise Valid Vote Against the Same
      Worldwide Inc              5A        Worldwide, Inc. and Collective Brands Logistics Limited   GOLDEN PACIFIC LXJ                                              $66,048.95        Reject                                       Debtor in the Same Class




                                                                                                                                                                                         Filed 10/21/19 Entered 10/21/19 09:31:31
   Payless ShoeSource                        General Unsecured Claims of Payless ShoeSource
      Worldwide Inc              5A        Worldwide, Inc. and Collective Brands Logistics Limited   Genpact (UK) Ltd.                                               $808,308.56        N/A                                         Did Not Vote to Accept or Reject the Plan
   Payless ShoeSource                        General Unsecured Claims of Payless ShoeSource
      Worldwide Inc              5A        Worldwide, Inc. and Collective Brands Logistics Limited   Genpact International, LLC                                      $808,308.56        N/A                                         Did Not Vote to Accept or Reject the Plan
   Payless ShoeSource                        General Unsecured Claims of Payless ShoeSource                                                                                                                                         Duplicate of an Otherwise Valid Vote Against the Same
      Worldwide Inc              5A        Worldwide, Inc. and Collective Brands Logistics Limited   GENNARO INC.                                                    $929,390.79       Accept                                       Debtor in the Same Class




                                                                                                                                                                                                   Pg 12 of 24
   Payless ShoeSource                        General Unsecured Claims of Payless ShoeSource
      Worldwide Inc              5A        Worldwide, Inc. and Collective Brands Logistics Limited   E.S. ORIGINALS, INC.                                           $1,046,818.83       N/A                                         Did Not Vote to Accept or Reject the Plan
   Payless ShoeSource                        General Unsecured Claims of Payless ShoeSource
      Worldwide Inc              5A        Worldwide, Inc. and Collective Brands Logistics Limited   HBI Branded Apparel Enterprises, LLC                           $1,411,758.18       N/A                                         Did Not Vote to Accept or Reject the Plan
   Payless ShoeSource                        General Unsecured Claims of Payless ShoeSource                                                                                                                                         Duplicate of an Otherwise Valid Vote Against the Same
      Worldwide Inc              5A        Worldwide, Inc. and Collective Brands Logistics Limited   Glory‐China Footwear Co., Limited                              $1,679,846.21      Accept                                       Debtor in the Same Class
   Payless ShoeSource                        General Unsecured Claims of Payless ShoeSource
      Worldwide Inc              5A        Worldwide, Inc. and Collective Brands Logistics Limited   ESO INTERNATIONAL LIMITED                                      $3,865,617.14       N/A                                         Did Not Vote to Accept or Reject the Plan
   Payless ShoeSource                        General Unsecured Claims of Payless ShoeSource                                                                                                                                         Duplicate of an Otherwise Valid Vote Against the Same
      Worldwide Inc              5A        Worldwide, Inc. and Collective Brands Logistics Limited   Moda Shoe Limited                                              $8,374,168.92      Accept                                       Debtor in the Same Class
   Payless ShoeSource                        General Unsecured Claims of Payless ShoeSource                                                                                                                                         Duplicate of an Otherwise Valid Vote Against the Same
      Worldwide Inc              5A        Worldwide, Inc. and Collective Brands Logistics Limited   MODA SHOE LIMITED                                              $8,984,151.53      Accept                                       Debtor in the Same Class
Collective Brands Logistics                  General Unsecured Claims of Payless ShoeSource                                                                                                                                         Did Not Vote to Accept or Reject the Plan; No Original
           Limited               5A        Worldwide, Inc. and Collective Brands Logistics Limited   WINPLAY INTERNATIONAL CO LTD                                    $132,209.27        N/A                                         Signature
Collective Brands Logistics                  General Unsecured Claims of Payless ShoeSource                                                                                                                                         Duplicate of an Otherwise Valid Vote Against the Same
           Limited               5A        Worldwide, Inc. and Collective Brands Logistics Limited   MSL BAGS AND ACCESSORIES COMPANY LIMITED                        $175,711.56       Accept                                       Debtor in the Same Class
Collective Brands Logistics                  General Unsecured Claims of Payless ShoeSource                                                                                                                                         Duplicate of an Otherwise Valid Vote Against the Same
           Limited               5A        Worldwide, Inc. and Collective Brands Logistics Limited   SOUTH CHINA SHOES PRODUCTS COMPANY LTD                         $1,016,520.56      Accept                                       Debtor in the Same Class
Collective Brands Logistics                  General Unsecured Claims of Payless ShoeSource                                                                                                                                         Duplicate of an Otherwise Valid Vote Against the Same
           Limited               5A        Worldwide, Inc. and Collective Brands Logistics Limited   FLY EARTH                                                      $1,407,260.60      Accept                                       Debtor in the Same Class




                                                                                                                                                                                                             Main Docu
                                                                                                                                   Payless Holdings LLC, et al .
                                                                                                                     Exhibit B ‐ Report of Ballots Excluded from Tabulation

                              Plan Class
          Debtor               Number                      Plan Class Description                    Creditor Name                                                  Voting Amount   Accept/Reject                                   Reason(s) for Exclusion1
Collective Brands Logistics                  General Unsecured Claims of Payless ShoeSource                                                                                                                                         Duplicate of an Otherwise Valid Vote Against the Same
          Limited                5A        Worldwide, Inc. and Collective Brands Logistics Limited   GOLDEN PACIFIC LXJ                                             $1,519,376.39      Reject                                       Debtor in the Same Class
Collective Brands Logistics                  General Unsecured Claims of Payless ShoeSource                                                                                                                                         Duplicate of an Otherwise Valid Vote Against the Same
          Limited                5A        Worldwide, Inc. and Collective Brands Logistics Limited   FLY EARTH                                                      $1,938,601.52      Accept                                       Debtor in the Same Class
Collective Brands Logistics                  General Unsecured Claims of Payless ShoeSource                                                                                                                                         Duplicate of an Otherwise Valid Vote Against the Same
          Limited                5A        Worldwide, Inc. and Collective Brands Logistics Limited   EVER SPOTLIGHT LTD.                                            $3,500,744.19      Accept                                       Debtor in the Same Class




                                                                                                                                                                                                             Case 19-40883
Collective Brands Logistics                  General Unsecured Claims of Payless ShoeSource                                                                                                                                         Duplicate of an Otherwise Valid Vote Against the Same
          Limited                5A        Worldwide, Inc. and Collective Brands Logistics Limited   HIGHCOM INTERNATIONAL LIMITED                                  $4,546,512.37      Accept                                       Debtor in the Same Class
Collective Brands Logistics                  General Unsecured Claims of Payless ShoeSource
          Limited                5A        Worldwide, Inc. and Collective Brands Logistics Limited   HIGHCOM INTERNATIONAL LIMITED                                  $6,359,604.25      Accept                                       Superseded by Later Received Valid Ballot
   Payless Finance Inc.          5B          General Unsecured Claims of Remaining Debtors           DENISE SHEPARD                                                    $56.12          Reject                                       Ballot Received after Voting Deadline
   Payless Finance Inc.          5B          General Unsecured Claims of Remaining Debtors           Genpact (UK) Ltd.                                               $808,308.56        N/A                                         Did Not Vote to Accept or Reject the Plan
   Payless Finance Inc.          5B          General Unsecured Claims of Remaining Debtors           Genpact International, LLC                                      $808,308.56        N/A                                         Did Not Vote to Accept or Reject the Plan
  Payless Holdings LLC           5B          General Unsecured Claims of Remaining Debtors           KEMP, KARA                                                       $1,550.00         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                                     Shops at St. Johns, LLC, a Delaware Limited Liability                                                                          Duplicate of an Otherwise Valid Vote Against the Same
  Payless Holdings LLC           5B           General Unsecured Claims of Remaining Debtors          Company                                                          $1,606.91        Accept                                       Debtor in the Same Class




                                                                                                                                                                                                             Doc 1671
                                                                                                                                                                                                                                    Duplicate of an Otherwise Valid Vote Against the Same
  Payless Holdings LLC           5B           General Unsecured Claims of Remaining Debtors          Pheasant Lane Realty Trust, a Massachusetts Trust                $2,865.12        Accept                                       Debtor in the Same Class
                                                                                                                                                                                                                                    Ballot Received after Voting Deadline; Did Not Vote to
  Payless Holdings LLC           5B           General Unsecured Claims of Remaining Debtors          Gillispie, Chad R                                                $2,884.62         N/A                                         Accept or Reject the Plan
  Payless Holdings LLC           5B           General Unsecured Claims of Remaining Debtors          HARRIS, LINDA                                                    $3,510.00         N/A                                         Did Not Vote to Accept or Reject the Plan
  Payless Holdings LLC           5B           General Unsecured Claims of Remaining Debtors          CERVANTES CARRERA, AZUCENA                                       $1,000.00        Reject                                       Ballot Received after Voting Deadline
  Payless Holdings LLC           5B           General Unsecured Claims of Remaining Debtors          ALLISON, SANDRA                                                  $1,045.00        Reject                                       No Original Signature
  Payless Holdings LLC                        General Unsecured Claims of Remaining Debtors          ZAMUDIO, EVA                                                                       N/A                                         Did Not Vote to Accept or Reject the Plan




                                                                                                                                                                                         Filed 10/21/19 Entered 10/21/19 09:31:31
                                 5B                                                                                                                                   $4,243.00
  Payless Holdings LLC           5B           General Unsecured Claims of Remaining Debtors          Chavez, Liduvina                                                 $4,271.96        Reject                                       Ballot Received after Voting Deadline
  Payless Holdings LLC           5B           General Unsecured Claims of Remaining Debtors          Larkin, Jo Marie T.                                               $75.00           N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                                                                                                                                                                    Did not Vote to Accept or Reject the Plan; Superseded
  Payless Holdings LLC           5B           General Unsecured Claims of Remaining Debtors          FOLEY, KRISTINA                                                   $980.00          N/A                                         by Later Received Valid Ballot
  Payless Holdings LLC           5B           General Unsecured Claims of Remaining Debtors          Mergerian, Amy                                                    $506.00          N/A                                         Did Not Vote to Accept or Reject the Plan




                                                                                                                                                                                                   Pg 13 of 24
  Payless Holdings LLC           5B           General Unsecured Claims of Remaining Debtors          PHILLIPS, VERGINIA                                               $1,657.27        Reject                                       Superseded by Later Received Valid Ballot
  Payless Holdings LLC           5B           General Unsecured Claims of Remaining Debtors          Dudish, Diane                                                    $3,582.00         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                                                                                                                                                                    Duplicate of an Otherwise Valid Vote Against the Same
  Payless Holdings LLC           5B           General Unsecured Claims of Remaining Debtors          Lindsey, Gennieve                                                $9,371.00        Reject                                       Debtor in the Same Class
  Payless Holdings LLC           5B           General Unsecured Claims of Remaining Debtors          Goris, Jose                                                     $12,840.00        Reject                                       Superseded by Later Received Valid Ballot
                                                                                                                                                                                                                                    Duplicate of an Otherwise Valid Vote Against the Same
  Payless Holdings LLC           5B           General Unsecured Claims of Remaining Debtors          Brea, Arisleyda                                                 $12,850.00        Accept                                       Debtor in the Same Class
                                                                                                                                                                                                                                    Duplicate of an Otherwise Valid Vote Against the Same
  Payless Holdings LLC           5B           General Unsecured Claims of Remaining Debtors          Cenni, Vincent V                                                $12,850.00        Accept                                       Debtor in the Same Class
                                                                                                                                                                                                                                    Duplicate of an Otherwise Valid Vote Against the Same
  Payless Holdings LLC           5B           General Unsecured Claims of Remaining Debtors          GARCIA, MAGDALENE                                               $12,120.00        Reject                                       Debtor in the Same Class
  Payless Holdings LLC           5B           General Unsecured Claims of Remaining Debtors          HOSKINS, DEXTER                                                 $12,219.00        Accept                                       Superseded by Later Received Valid Ballot
  Payless Holdings LLC           5B           General Unsecured Claims of Remaining Debtors          KHAN, SHAKEEL                                                   $12,850.00        Accept                                       Superseded by Later Received Valid Ballot
  Payless Holdings LLC           5B           General Unsecured Claims of Remaining Debtors          La Rue, Marisol                                                 $12,850.00        Reject                                       Ballot Received after Voting Deadline
  Payless Holdings LLC           5B           General Unsecured Claims of Remaining Debtors          SALCEDO, BESAIRA                                                $12,850.00        Reject                                       Superseded by Later Received Valid Ballot
  Payless Holdings LLC           5B           General Unsecured Claims of Remaining Debtors          Minnifee, Marlon                                                $13,615.44         N/A                                         Did Not Vote to Accept or Reject the Plan
  Payless Holdings LLC           5B           General Unsecured Claims of Remaining Debtors          NATIVIDAD, MALLORY                                              $13,776.00        Reject                                       Superseded by Later Received Valid Ballot
                                                                                                                                                                                                                                    Did not Vote to Accept or Reject the Plan; Superseded
  Payless Holdings LLC           5B           General Unsecured Claims of Remaining Debtors          COLLINS, NAEEMA                                                 $13,804.66         N/A                                         by Later Received Valid Ballot
  Payless Holdings LLC           5B           General Unsecured Claims of Remaining Debtors          LA RUE, MARISOL                                                 $12,850.00        Reject                                       Ballot Received after Voting Deadline




                                                                                                                                                                                                             Main Docu
                                                                                                                   Payless Holdings LLC, et al .
                                                                                                     Exhibit B ‐ Report of Ballots Excluded from Tabulation

                       Plan Class
      Debtor            Number                  Plan Class Description              Creditor Name                                                   Voting Amount   Accept/Reject                                   Reason(s) for Exclusion1
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   LEVESEY, PATRICIA                                                $12,850.00        Reject                                       Superseded by Later Received Valid Ballot
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Holton, Cynthia A                                                $10,402.86        Reject                                       Ballot Received after Voting Deadline
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   WARCHOLAK, BARBARA                                               $10,512.00         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   DOMENECH, ANGELINA                                                $9,945.00        Reject                                       Superseded by Later Received Valid Ballot
                                                                                                                                                                                                                    Duplicate of an Otherwise Valid Vote Against the Same
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   WEBER, APRIL                                                      $9,955.80        Reject                                       Debtor in the Same Class




                                                                                                                                                                                             Case 19-40883
                                                                                                                                                                                                                    Duplicate of an Otherwise Valid Vote Against the Same
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Northwestern Simon, Inc., an Indiana corporation                 $10,833.34        Accept                                       Debtor in the Same Class
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   MALHOTRA, SUNITA                                                 $10,927.20        Reject                                       No Original Signature
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   RODRIGUEZ‐CHAVEZ, ELIZABETH                                      $11,549.76        Reject                                       Superseded by Later Received Valid Ballot
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Spring, Alex Dwayne                                              $11,550.00         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   THOMPSON, TERRI                                                   $8,465.04        Reject                                       No Original Signature
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Lopez Alarcon, Mariel                                             $9,000.00        Reject                                       Ballot Received after Voting Deadline
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   LOCHER, ANNE                                                      $9,097.84         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   BLACKWELL, CASMON                                                 $9,246.96        Reject                                       No Original Signature
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   CONKLING, BONNIE J                                               $11,750.28        Reject                                       Superseded by Later Received Valid Ballot
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   PNM                                                               $6,894.87         N/A                                         Did Not Vote to Accept or Reject the Plan




                                                                                                                                                                                             Doc 1671
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Threw, Kimberly                                                   $7,194.04         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   HUSSAIN, AZAD                                                     $7,200.00         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                                                                                                                                                    Duplicate of an Otherwise Valid Vote Against the Same
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   TERAN, DIANA                                                      $7,208.00        Accept                                       Debtor in the Same Class
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   KROLL, JENIFER                                                    $7,250.00        Accept                                       No Original Signature
                                                                                                                                                                                                                    Duplicate of an Otherwise Valid Vote Against the Same
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Beasley, Mayra                                                    $7,258.00        Reject                                       Debtor in the Same Class




                                                                                                                                                                         Filed 10/21/19 Entered 10/21/19 09:31:31
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   BEASLEY, MAYRA                                                    $7,258.00        Reject                                       Superseded by Later Received Valid Ballot
                                                                                                                                                                                                                    Duplicate of an Otherwise Valid Vote Against the Same
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Campbell, Theresa M.                                              $7,473.60        Accept                                       Debtor in the Same Class
                                                                                                                                                                                                                    Duplicate of an Otherwise Valid Vote Against the Same
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Topacio, Guadalupe                                                $9,436.80        Reject                                       Debtor in the Same Class




                                                                                                                                                                                   Pg 14 of 24
                                                                                                                                                                                                                    Duplicate of an Otherwise Valid Vote Against the Same
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Conley, Danielle                                                  $9,439.20        Reject                                       Debtor in the Same Class
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   CARDENAS, MARICELA                                                $9,480.00        Reject                                       Ballot Received after Voting Deadline
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Cardenas, Maricela                                                $9,480.00        Reject                                       Ballot Received after Voting Deadline
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Brown, Megan                                                      $9,560.00        Accept                                       Ballot Received after Voting Deadline
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Voils, Starr                                                      $8,036.05         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   ALI, NOUR                                                         $5,619.00        Accept                                       Superseded by Later Received Valid Ballot
                                                                                                                                                                                                                    Duplicate of an Otherwise Valid Vote Against the Same
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Pelican Investments 888, LLC                                      $5,517.51        Accept                                       Debtor in the Same Class
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   NGUYEN, VINH                                                      $5,549.00         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   COX DIAZ, CHRISTIAN                                               $6,003.00        Reject                                       Ballot Received after Voting Deadline
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   AREVALO, GEORGINA                                                 $6,045.00        Reject                                       Superseded by Later Received Valid Ballot
                                                                                                                                                                                                                    Did Not Vote to Accept or Reject the Plan; No Original
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Brown, Melonie                                                     $577.63          N/A                                         Signature
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   EVANS, SHANNON                                                    $5,001.08        Reject                                       Superseded by Later Received Valid Ballot
                                                                                                                                                                                                                    Duplicate of an Otherwise Valid Vote Against the Same
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Everett, Diane                                                    $3,000.00        Accept                                       Debtor in the Same Class
                                                                                                                                                                                                                    Ballot Received after Voting Deadline; Did Not Vote to
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Catalan, Karen                                                      $1.00           N/A                                         Accept or Reject the Plan
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   DURAN JIMENEZ, YOHAIDA                                             $951.60          N/A                                         Did Not Vote to Accept or Reject the Plan




                                                                                                                                                                                             Main Docu
                                                                                                                  Payless Holdings LLC, et al .
                                                                                                    Exhibit B ‐ Report of Ballots Excluded from Tabulation

                       Plan Class
      Debtor            Number                  Plan Class Description              Creditor Name                                                  Voting Amount   Accept/Reject                                   Reason(s) for Exclusion1
                                                                                                                                                                                                                   Duplicate of an Otherwise Valid Vote Against the Same
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Ramirez, Leticia                                                 $5,280.00        Reject                                       Debtor in the Same Class
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   ROPER, SAMANTHA                                                  $3,966.25        Reject                                       Ballot Received after Voting Deadline
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Talavera, Sandra                                                 $4,080.00         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   EPPS, LINDA                                                      $4,860.00         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                                                                                                                                                   Ballot Received after Voting Deadline; Did Not Vote to




                                                                                                                                                                                            Case 19-40883
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   KEITH, SUSAN G                                                   $2,651.00         N/A                                         Accept or Reject the Plan
                                                                                                                                                                                                                   Duplicate of an Otherwise Valid Vote Against the Same
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   EVERETT, DIANE                                                   $3,300.00        Accept                                       Debtor in the Same Class
                                                                                                                                                                                                                   Did not Vote to Accept or Reject the Plan; Superseded
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   GLENN, SHANTE                                                    $2,457.05         N/A                                         by Later Received Valid Ballot
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Nimchuk, Melissa                                                 $3,076.00         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   GONZALEZ SR, SALOME                                              $3,150.00         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Brown, Brittney Dawn                                             $1,748.07        Reject                                       Ballot Received after Voting Deadline
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Lozano, Yolanda                                                  $2,548.00        Accept                                       Superseded by Later Received Valid Ballot
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   MAUCH, CHASTITY                                                  $2,612.00        Reject                                       Ballot Received after Voting Deadline
                                                                                                                                                                                                                   Ballot Received after Voting Deadline; Did Not Vote to




                                                                                                                                                                                            Doc 1671
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   HOUSERIGHT, AMANDA R                                             $1,755.00         N/A                                         Accept or Reject the Plan
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Yoshimura, Jennifer                                              $1,430.00         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   VAZQUEZ, SILVIA                                                  $1,440.00         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   BANTON, ALISA VANESSA                                            $1,458.00        Accept                                       Superseded by Later Received Valid Ballot
                                                                                                                                                                                                                   Duplicate of an Otherwise Valid Vote Against the Same
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   PANTOJA, LETICIA                                                $12,850.00        Reject                                       Debtor in the Same Class
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Rosario, Juan                                                   $12,850.00        Reject                                       No Original Signature




                                                                                                                                                                        Filed 10/21/19 Entered 10/21/19 09:31:31
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   RUBIO, LILIAN                                                   $12,850.00         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   GAR Realty                                                      $12,986.59         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   GAR Realty c/o Genaro J. Rubino                                 $12,986.59         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   VASISHTA, PROMILA                                               $13,277.03        Reject                                       No Original Signature
                                                                                                                                                                                                                   Ballot Received after Voting Deadline; Did Not Vote to




                                                                                                                                                                                  Pg 15 of 24
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   ROBERTS, JENNIFER                                               $13,384.61         N/A                                         Accept or Reject the Plan
                                                                                    Mayflower Square One, LLC, a Delaware limited                                                                                  Duplicate of an Otherwise Valid Vote Against the Same
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   liability company                                                 $234.07         Accept                                       Debtor in the Same Class
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   DIAZ, ELENI                                                       $262.50         Accept                                       No Original Signature
                                                                                                                                                                                                                   Duplicate of an Otherwise Valid Vote Against the Same
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   LINDSAY, SHENAE                                                   $1.00           Accept                                       Debtor in the Same Class
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Milo, Denise                                                      $1.00            N/A                                         Did Not Vote to Accept or Reject the Plan
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   NOBLE, MAXINE                                                     $1.00           Reject                                       No Original Signature
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Noriega, Blanca                                                 $13,964.60         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                                                                                                                                                   Duplicate of an Otherwise Valid Vote Against the Same
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   JAY & KATHLEEN JOHNSON; LAFRAMBOISE REALTY LLC                  $14,038.31        Accept                                       Debtor in the Same Class
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Ramos, Carla C.                                                 $15,272.76        Accept                                       Ballot Received after Voting Deadline
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Hall, Michael Rhea                                              $22,230.76         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Westgate Investors NO, LLC                                      $24,233.32         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Ortiz, Maria N                                                  $25,422.80         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   STOVER, HOPE                                                    $30,000.00        Accept                                       Superseded by Later Received Valid Ballot
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Publix Super Markets, Inc.                                      $39,850.68        Accept                                       Superseded by Later Received Valid Ballot
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Reef Plaza, LLC                                                 $48,480.43        Accept                                       No Original Signature
                                                                                                                                                                                                                   Duplicate of an Otherwise Valid Vote Against the Same
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Westgate Shopping Center, Ltd.                                  $51,700.00        Accept                                       Debtor in the Same Class




                                                                                                                                                                                            Main Docu
                                                                                                                   Payless Holdings LLC, et al .
                                                                                                     Exhibit B ‐ Report of Ballots Excluded from Tabulation

                       Plan Class
      Debtor            Number                  Plan Class Description              Creditor Name                                                   Voting Amount   Accept/Reject                                   Reason(s) for Exclusion1
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   LJ‐NORTHLAKE LLC                                                 $79,000.00        Accept                                       Superseded by Later Received Valid Ballot
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Niles Plaza LP                                                   $92,706.25         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   CHRISOPOULOS FAMILY TRUST 1798                                   $108,570.00        N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                                                                                                                                                    Duplicate of an Otherwise Valid Vote Against the Same
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Woodfield Mall LLC                                               $142,458.55       Accept                                       Debtor in the Same Class
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   First Insight, Inc.                                              $150,000.00        N/A                                         Did Not Vote to Accept or Reject the Plan




                                                                                                                                                                                             Case 19-40883
                                                                                                                                                                                                                    Duplicate of an Otherwise Valid Vote Against the Same
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Golden Pacific LXJ, Inc.                                        $1,521,130.39      Reject                                       Debtor in the Same Class
                                                                                                                                                                                                                    Duplicate of an Otherwise Valid Vote Against the Same
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Reynolds, Denise                                                    $1.00          Accept                                       Debtor in the Same Class
                                                                                                                                                                                                                    Duplicate of an Otherwise Valid Vote Against the Same
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Moreno, Sheffe                                                   $16,242.00        Reject                                       Debtor in the Same Class
                                                                                                                                                                                                                    Duplicate of an Otherwise Valid Vote Against the Same
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Moreno, Sheffer                                                  $16,242.00        Reject                                       Debtor in the Same Class
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Kobasiuk, Diane                                                   $1,267.42        Accept                                       Superseded by Later Received Valid Ballot
                                                                                                                                                                                                                    Duplicate of an Otherwise Valid Vote Against the Same
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Bassett‐Mccarthy, Christina Danyeal                               $3,887.00        Reject                                       Debtor in the Same Class




                                                                                                                                                                                             Doc 1671
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   VALENCIA, JANET                                                   $5,197.19        Accept                                       Ballot Received after Voting Deadline
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Guevara, Jennifer                                                 $5,760.00        Accept                                       Superseded by Later Received Valid Ballot
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Fisher, David                                                     $7,696.00         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                                                                                                                                                    Duplicate of an Otherwise Valid Vote Against the Same
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Tavarez, Juana                                                    $9,600.00        Accept                                       Debtor in the Same Class
                                                                                                                                                                                                                    Duplicate of an Otherwise Valid Vote Against the Same
Payless Holdings LLC                General Unsecured Claims of Remaining Debtors   Tavarez, Juana                                                                     Accept                                       Debtor in the Same Class




                                                                                                                                                                         Filed 10/21/19 Entered 10/21/19 09:31:31
                          5B                                                                                                                          $9,600.00
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   HLASS, STACEY L                                                   $9,607.50        Reject                                       Ballot Received after Voting Deadline
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   FERNANDEZ, BARBARA D.                                            $11,914.00        Reject                                       Ballot Received after Voting Deadline
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   AHMED, RUKUN                                                     $13,515.00        Accept                                       Superseded by Later Received Valid Ballot
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   DAVIS, ANTONIA                                                   $12,850.00         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                                                                                                                                                    Duplicate of an Otherwise Valid Vote Against the Same




                                                                                                                                                                                   Pg 16 of 24
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   DIAZ MINHAS, GERTRUDIS                                           $12,850.00        Reject                                       Debtor in the Same Class
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Diaz, Erica                                                      $12,850.00        Reject                                       Ballot Received after Voting Deadline
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   EVANS, TEDDY                                                     $12,850.00         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   GARCIA, TERESA                                                   $12,850.00         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                                                                                                                                                    Duplicate of an Otherwise Valid Vote Against the Same
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Stahl, Roger Eugene                                                $23.08          Accept                                       Debtor in the Same Class
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Lawless, Heather                                                   $25.00           N/A                                         Did Not Vote to Accept or Reject the Plan
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   TURCIOS, KAWTAR                                                  $12,850.00        Reject                                       Superseded by Later Received Valid Ballot
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   WOODS, NEFRETITI                                                 $12,850.00        Accept                                       No Original Signature
                                                                                                                                                                                                                    Duplicate of an Otherwise Valid Vote Against the Same
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Garcia, Magdalene                                                 $380.00          Reject                                       Debtor in the Same Class
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   WARCHOLAK, BARBARA                                               $10,512.00        Accept                                       Superseded by Later Received Valid Ballot
                                                                                                                                                                                                                    Duplicate of an Otherwise Valid Vote Against the Same
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   EVANS, TEDDY                                                     $12,850.00        Reject                                       Debtor in the Same Class
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Allison Jr, William                                                $1.00            N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                                                                                                                                                    Did Not Vote to Accept or Reject the Plan; No Original
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   COLON, MARY                                                       $6,690.00         N/A                                         Signature
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Marler, Taylor                                                     $814.00         Reject                                       Superseded by Later Received Valid Ballot
                                                                                                                                                                                                                    Did not Vote to Accept or Reject the Plan; Superseded
Payless Holdings LLC      5B        General Unsecured Claims of Remaining Debtors   Marler, Taylor                                                     $814.00          N/A                                         by Later Received Valid Ballot




                                                                                                                                                                                             Main Docu
                                                                                                                     Payless Holdings LLC, et al .
                                                                                                       Exhibit B ‐ Report of Ballots Excluded from Tabulation

                          Plan Class
        Debtor             Number                  Plan Class Description              Creditor Name                                                  Voting Amount   Accept/Reject                                   Reason(s) for Exclusion1
 Payless Holdings LLC        5B        General Unsecured Claims of Remaining Debtors   Tineo, Mirian                                                     $416.72          N/A                                         Did Not Vote to Accept or Reject the Plan
 Payless Holdings LLC        5B        General Unsecured Claims of Remaining Debtors   PCW Properties, LLC                                             $93,863.22        Accept                                       Superseded by Later Received Valid Ballot
 Payless Holdings LLC        5B        General Unsecured Claims of Remaining Debtors   PAULUS, DONALD                                                   $7,628.00        Accept                                       Superseded by Later Received Valid Ballot
                                                                                                                                                                                                                      Did not Vote to Accept or Reject the Plan; Superseded
 Payless Holdings LLC        5B        General Unsecured Claims of Remaining Debtors   Marler, Taylor                                                   $814.00           N/A                                         by Later Received Valid Ballot
 Payless Holdings LLC        5B        General Unsecured Claims of Remaining Debtors   LOPEZ, ZENEIDA                                                   $798.00          Accept                                       Superseded by Later Received Valid Ballot




                                                                                                                                                                                               Case 19-40883
 Payless Holdings LLC        5B        General Unsecured Claims of Remaining Debtors   Madrigal, Giselle                                               $10,000.00         N/A                                         Did Not Vote to Accept or Reject the Plan
 Payless Holdings LLC        5B        General Unsecured Claims of Remaining Debtors   Wolfe, Stephanie A                                              $11,065.88        Reject                                       Superseded by Later Received Valid Ballot
                                                                                       BRIAN F CONROY, TRUSTEE OF HUSBANDS TRUST
 Payless Holdings LLC        5B        General Unsecured Claims of Remaining Debtors   UNDER THE CONROY FAMILY                                          $5,000.00        Accept                                       Superseded by Later Received Valid Ballot
 Payless Holdings LLC        5B        General Unsecured Claims of Remaining Debtors   Escamilla, Horacio                                               $5,346.00        Reject                                       No Original Signature
                                                                                       Alden Global Opportunities Master Fund, LP and PYLS                                                                            Duplicate of an Otherwise Valid Vote Against the Same
   Payless NYC Inc.          5B        General Unsecured Claims of Remaining Debtors   2017‐1, LLC                                                        $1.00          Accept                                       Debtor in the Same Class
 Payless ShoeSource                                                                                                                                                                                                   Duplicate of an Otherwise Valid Vote Against the Same
   Distribution Inc          5B        General Unsecured Claims of Remaining Debtors   FSR LANDSCAPING LLC                                             $14,453.38        Accept                                       Debtor in the Same Class
Payless ShoeSource of                                                                                                                                                                                                 Duplicate of an Otherwise Valid Vote Against the Same
   Puerto Rico Inc           5B        General Unsecured Claims of Remaining Debtors   Romero Gonzalez, Ilana                                            $982.50         Accept                                       Debtor in the Same Class




                                                                                                                                                                                               Doc 1671
Payless ShoeSource of                                                                                                                                                                                                 Duplicate of an Otherwise Valid Vote Against the Same
   Puerto Rico Inc           5B        General Unsecured Claims of Remaining Debtors   JIMENEZ COTTO, SHEYLA                                            $3,506.64        Accept                                       Debtor in the Same Class
Payless ShoeSource of                                                                                                                                                                                                 Duplicate of an Otherwise Valid Vote Against the Same
   Puerto Rico Inc           5B        General Unsecured Claims of Remaining Debtors   COLON, MIGDALIA                                                  $8,782.00        Accept                                       Debtor in the Same Class
Payless ShoeSource of
   Puerto Rico Inc           5B        General Unsecured Claims of Remaining Debtors   CARRERO MAURAS, MARTHA                                            $670.00         Accept                                       Superseded by Later Received Valid Ballot




                                                                                                                                                                           Filed 10/21/19 Entered 10/21/19 09:31:31
Payless ShoeSource of
   Puerto Rico Inc           5B        General Unsecured Claims of Remaining Debtors   PEDROZA CARTAGENA, LUMARIE                                      $14,842.80         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource of
   Puerto Rico Inc           5B        General Unsecured Claims of Remaining Debtors   RIVERA, NORAIMA                                                 $13,485.00        Accept                                       Superseded by Later Received Valid Ballot
Payless ShoeSource of
   Puerto Rico Inc           5B        General Unsecured Claims of Remaining Debtors   CASTRO, KIALANY                                                  $1,050.00         N/A                                         Did Not Vote to Accept or Reject the Plan




                                                                                                                                                                                     Pg 17 of 24
Payless ShoeSource of
   Puerto Rico Inc           5B        General Unsecured Claims of Remaining Debtors   AVILES, LIZBETH                                                  $2,637.00        Accept                                       Superseded by Later Received Valid Ballot
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Central Valley Associates, L.P.                                  $3,572.43        Accept                                       Debtor in the Same Class
                                                                                       Harford Mall Business Trust, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                              $506.84          N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   SFP POOL FOUR SHOPPING CENTERS LP 0188                           $2,950.92        Accept                                       Debtor in the Same Class
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   416 OWNERS ASSOC.                                               $10,300.02        Accept                                       Debtor in the Same Class
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   MERCED MALL LLC #2912                                           $12,043.04         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   La Habra Westridge Partners, LP                                 $12,246.25        Accept                                       Debtor in the Same Class
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   1111 Country Club Dr, LLC                                       $12,579.55        Accept                                       No Original Signature
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Carousel Center Company, L.P.                                   $10,044.54        Reject                                       Debtor in the Same Class
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   GARDEN CITY PARK ASSOCIATES LLC                                  $9,153.31        Accept                                       Debtor in the Same Class
                                                                                       Mid Rivers Mall CMBS, LLC, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                             $9,447.78         N/A                                         Did Not Vote to Accept or Reject the Plan




                                                                                                                                                                                               Main Docu
                                                                                                                     Payless Holdings LLC, et al .
                                                                                                       Exhibit B ‐ Report of Ballots Excluded from Tabulation

                          Plan Class
        Debtor             Number                  Plan Class Description              Creditor Name                                                  Voting Amount   Accept/Reject                                   Reason(s) for Exclusion1
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   CEDAR CARMANS LLC 4601                                           $9,505.80        Accept                                       Debtor in the Same Class
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Pyramid Walden Company, L.P.                                     $9,519.31        Reject                                       Debtor in the Same Class
                                                                                       Cary Venture Limited Partnership, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                             $6,180.98         N/A                                         Did Not Vote to Accept or Reject the Plan




                                                                                                                                                                                               Case 19-40883
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Sanzari                                                          $6,202.88        Accept                                       Debtor in the Same Class
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   PACIFIC OAK PROPERTIES, INC.                                     $6,576.71         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Mobo Realty Inc.                                                 $7,976.51         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       Cross Creek Mall SPE, L.P., by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                             $7,993.67         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   CODDINGTOWN MALL LLC                                             $8,057.72         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       Greenbrier Mall II, LLC, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                             $5,509.43         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   GAYLUCK CORPORATION 2940                                         $1,666.67        Accept                                       Debtor in the Same Class




                                                                                                                                                                                               Doc 1671
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   VINCENNES CENTER LLC 200881                                      $1,666.67         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   NATIONAL PRIME COMMERCIAL LLC                                    $6,095.00        Reject                                       Debtor in the Same Class
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   RONNIE MICHEL                                                    $2,301.67        Accept                                       Debtor in the Same Class
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.                General Unsecured Claims of Remaining Debtors   RONNIE MICHEL 6209                                                                Accept                                       Debtor in the Same Class




                                                                                                                                                                           Filed 10/21/19 Entered 10/21/19 09:31:31
                             5B                                                                                                                         $1,100.00
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   MASUE LLC 200145                                                 $1,692.48         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   SFP POOL TWO SHOPPING CENTERS LP 0079                            $2,333.33        Accept                                       Debtor in the Same Class
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   CAMPOS, MARCELLY                                                 $3,000.00         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Birk, Autumn                                                     $5,045.94        Reject                                       Superseded by Later Received Valid Ballot




                                                                                                                                                                                     Pg 18 of 24
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   KIN PROPERTIES INC 4263                                          $5,049.74         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   CITY OF ABBEVILLE                                                 $610.24          N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Crossgates Mall General Company NewCo, LLC                         $1.00          Reject                                       Debtor in the Same Class
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   EklecCo NewCo LLC                                                  $1.00          Reject                                       Debtor in the Same Class
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   G&I IX Empire Delaware Consumer Square LLC                       $2,390.07        Reject                                       Debtor in the Same Class
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   NORWICH REALTY ASSOC. LLC 204384                                 $4,951.00        Accept                                       Debtor in the Same Class
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   MEISELS, MATT                                                    $5,100.00        Accept                                       Debtor in the Same Class
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   BURGOS, TRIANA                                                    $450.00         Reject                                       Debtor in the Same Class
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   DSW DEVELOPMENT CORP.                                            $5,150.04        Accept                                       Debtor in the Same Class
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   KIN PROPERTIES INC 2059                                          $5,166.84         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   SFP POOL TWO SHOPPING CENTERS LP 0308                            $4,516.43        Accept                                       Debtor in the Same Class
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   KIN PROPERTIES INC 0870                                          $3,987.39         N/A                                         Did Not Vote to Accept or Reject the Plan




                                                                                                                                                                                               Main Docu
                                                                                                                     Payless Holdings LLC, et al .
                                                                                                       Exhibit B ‐ Report of Ballots Excluded from Tabulation

                          Plan Class
        Debtor             Number                  Plan Class Description              Creditor Name                                                  Voting Amount   Accept/Reject                                   Reason(s) for Exclusion1
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   CEDAR QUARTERMASTER LLC 201380                                   $3,770.92        Accept                                       Debtor in the Same Class
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   ALEFF LLC 202018                                                 $3,859.49         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   LONG BEACH CENTER LLC                                            $4,000.00         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   CITY OF PHILADELPHIA                                             $4,023.21        Accept                                       Debtor in the Same Class




                                                                                                                                                                                               Case 19-40883
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   TYLER PINE TREE SHOPPING CENTER LLC                              $4,833.33         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   CODDINGTOWN MALL LLC                                             $4,836.36         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       Arbor Place ll, LLC, by CBL & Associates Management,
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Inc., its managing agent                                         $4,881.93         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Homefield Energy                                                 $4,940.65         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   KIN PROPERTIES INC 2017                                          $3,346.97         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Baceline Value Fund I University Plaza LLC                       $2,421.69         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   MUFFREY TRUST 2039                                               $2,114.55         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   AMERICAN PLAZA GROUP LLC 0223                                    $2,125.66         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   SUNNYSIDE SHOPPES LLC 2249                                       $2,133.33        Accept                                       Debtor in the Same Class




                                                                                                                                                                                               Doc 1671
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   KIN PROPERTIES INC 200480                                        $2,574.17         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   DSW DEVELOPMENT CORP. 0757                                       $2,575.01        Accept                                       Debtor in the Same Class
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   KIN PROPERTIES INC 2238                                          $2,580.00         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   JASAN LLC                                                        $1,920.00         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   KIN PROPERTIES INC 2024                                          $1,462.31         N/A                                         Did Not Vote to Accept or Reject the Plan




                                                                                                                                                                           Filed 10/21/19 Entered 10/21/19 09:31:31
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   ALMONTE, GLORIA                                                  $1,170.00        Accept                                       Debtor in the Same Class
                                                                                       PARKDALE MALL CMBS, LLC, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                              $752.53          N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       Meridian Mall Limited Partnership, by CBL &
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Associates Management, Inc., its managing agent                   $766.13          N/A                                         Did Not Vote to Accept or Reject the Plan




                                                                                                                                                                                     Pg 19 of 24
                                                                                       Park Plaza Mall CMBS, LLC, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                              $663.15          N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       Hickory Point, LLC, by CBL & Associates Management,
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Inc., its managing agent                                          $214.71          N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       Mall Del Norte, LLC, by CBL & Associates Management,
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Inc., its managing agent                                           $1.00           N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Northern Lights Improvements, LLC                                  $1.00          Reject                                       Debtor in the Same Class
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Northern Lights Improvements, LLC                                  $1.00          Reject                                       Debtor in the Same Class
                                                                                                                                                                                                                      Did not Vote to Accept or Reject the Plan; Superseded
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Chamblee, Elaine                                                $15,000.00         N/A                                         by Later Received Valid Ballot
                                                                                       Oak Park Mall, LLC, by CBL & Associates Management,
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Inc., its managing agent                                        $15,211.27         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Flintsan LLC                                                    $20,339.71         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                                                                                                                                                      No Original Signature; Superseded by Later Received
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   OGBODO, ALEXANDER                                               $24,690.96        Accept                                       Valid Ballot
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Esther Jeffrey LLC                                              $25,290.73         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       Honey Creek Mall, LLC, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $29,320.35         N/A                                         Did Not Vote to Accept or Reject the Plan




                                                                                                                                                                                               Main Docu
                                                                                                                     Payless Holdings LLC, et al .
                                                                                                       Exhibit B ‐ Report of Ballots Excluded from Tabulation

                          Plan Class
        Debtor             Number                  Plan Class Description              Creditor Name                                                  Voting Amount   Accept/Reject                                   Reason(s) for Exclusion1
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Baceline Value Fund I University Plaza LLC                      $30,342.38         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       Westgate Mall CMBS, LLC, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $30,588.01         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Muffrey LLC                                                     $32,646.71         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       PORT ORANGE TOWN CENTER LLC, by CBL &
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Associates Management, Inc., its managing agent                 $32,686.38         N/A                                         Did Not Vote to Accept or Reject the Plan




                                                                                                                                                                                               Case 19-40883
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   RPAI Newnan Crossing, LLC                                       $32,881.25         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Romesan LLC                                                     $34,084.39         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   KRG Palm Coast Landing, LLC                                     $39,393.40         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       Northpark Mall/Joplin, LLC, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $45,403.79         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       JG Winston‐Salem, LLC, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $45,828.26         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       EASTGATE MALL CMBS, LLC, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., Its managing agent                            $47,547.04         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Esther Jeffrey LLC                                              $48,047.71         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   RPAI Houston New Forest Limited Partnership                     $49,593.32         N/A                                         Did Not Vote to Accept or Reject the Plan




                                                                                                                                                                                               Doc 1671
                                                                                       Pearland Town Center Limited Partnership, by CBL &
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Associates Management, Inc., its managing agent                 $50,117.08         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Jasan LLC                                                       $51,237.67         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Champlain Centre North, LLC                                     $52,362.96        Reject                                       Debtor in the Same Class




                                                                                                                                                                           Filed 10/21/19 Entered 10/21/19 09:31:31
                                                                                       Kirkwood Mall Acquisition LLC, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $54,326.56         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       KIRKWOOD MALL ACQUISITON LLC, by CBL &
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Associates Management, Inc., its managing agent                 $54,326.56         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Fundamentals Company LLC                                        $55,440.71         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   KRG                                                             $56,209.49         N/A                                         Did Not Vote to Accept or Reject the Plan




                                                                                                                                                                                     Pg 20 of 24
                                                                                       Northwoods Mall CMBS, LLC, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $58,823.38         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       Layton Hills Mall CMBS, LLC by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $60,015.58         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Newkoa, LLC                                                     $60,333.30        Accept                                       Debtor in the Same Class
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   RPAI Cypress Mill Limited Partnership                           $61,005.00         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       Layton Hills Mall CMBS, LLC, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $61,851.83         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   RPAI Galveston Galvez Limited Partnership                       $64,405.21         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Masue LLC                                                       $67,904.45         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       Imperial Valley Mall II, L.P., by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $68,405.81         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   CH Retail Fund I/Orlando Metro, LLC                             $68,836.94         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Aleff LLC                                                       $69,000.05         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Laurie Industries Inc.                                          $69,093.71         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Sanlyse LLC                                                     $69,174.71         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       Eastland Mall, LLC, by CBL & Associates Management,
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Inc, its managing agent                                         $70,921.45         N/A                                         Did Not Vote to Accept or Reject the Plan




                                                                                                                                                                                               Main Docu
                                                                                                                     Payless Holdings LLC, et al .
                                                                                                       Exhibit B ‐ Report of Ballots Excluded from Tabulation

                          Plan Class
        Debtor             Number                  Plan Class Description              Creditor Name                                                  Voting Amount   Accept/Reject                                   Reason(s) for Exclusion1
                                                                                       Stroud Mall, LLC by CBL & Associates Management,
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Inc., its managing agent                                        $71,261.35         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       Hixson Mall, LLC, by CBL & Associates Management,
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Inc., its managing agent                                        $71,868.66         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       CBL/WESTMORELAND, L.P., by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $73,305.25         N/A                                         Did Not Vote to Accept or Reject the Plan




                                                                                                                                                                                               Case 19-40883
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Martin Shops, LLC                                               $76,950.37         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       G & I VIII CBL TTC LLC, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $78,600.86         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       G & I VIII CBL TTC LLC, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $78,600.86         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       York Galleria Limited Partnership, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $79,457.69         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       Valley View Mall SPE, LLC, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $79,836.27         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   RPAI Mansfield Limited Partnership                              $81,098.77         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   RPAI McDonough Henry Town, L.L.C.                               $83,368.47         N/A                                         Did Not Vote to Accept or Reject the Plan




                                                                                                                                                                                               Doc 1671
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Esther Alison LLC                                               $83,975.77         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       Jefferson Mall CMBS, LLC, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $85,031.10         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   3503 RP Spokane Northpointe, L.L.C.                             $86,182.46         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       Volusia Mall, LLC, by CBL & Associates Management,
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Inc., its managing agent                                        $86,499.97         N/A                                         Did Not Vote to Accept or Reject the Plan




                                                                                                                                                                           Filed 10/21/19 Entered 10/21/19 09:31:31
                                                                                       Volusia Mall, LLC, by CBL & Associates Management,
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Inc., its managing agent                                        $86,499.97         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Central Valley Associates, L.P.                                 $88,688.86        Accept                                       Debtor in the Same Class
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   KRG                                                             $89,257.38         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   13700 Foothill Boulevard LP                                     $89,511.47         N/A                                         Did Not Vote to Accept or Reject the Plan




                                                                                                                                                                                     Pg 21 of 24
                                                                                       CBL/MONROEVILLE, L.P., by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $90,553.38         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   KRG Indian River, LLC                                           $91,524.00         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       CHERRYVALE MALL, LLC, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $92,753.96         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Romesan LLC                                                     $93,101.55         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Esther Jeffrey LLC                                              $93,379.53         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   PCW Properties, LLC                                             $93,863.22        Accept                                       Superseded by Later Received Valid Ballot
                                                                                       Southaven Towne Center II, LLC, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $97,810.57         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       SOUTHPARK MALL CMBS, LLC, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $99,160.36         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Cerutti & Co LLC                                                $99,191.69         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       Greenbrier Mall II, LLC, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $100,694.81        N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   KRG Kokomo Project Company, LLC                                 $102,646.56        N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       Harford Mall Business Trust, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $103,210.00        N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   KRG                                                             $103,708.11        N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   KRG                                                             $104,358.67        N/A                                         Did Not Vote to Accept or Reject the Plan




                                                                                                                                                                                               Main Docu
                                                                                                                     Payless Holdings LLC, et al .
                                                                                                       Exhibit B ‐ Report of Ballots Excluded from Tabulation

                          Plan Class
        Debtor             Number                  Plan Class Description              Creditor Name                                                  Voting Amount   Accept/Reject                                   Reason(s) for Exclusion1
                                                                                       Coolsprings Mall, LLC, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $105,827.29        N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   3503 RP Waco Central Limited Partnership                        $107,672.96        N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       Dakota Square Mall CMBS, LLC, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $107,728.24        N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       Burnsville Center SPE, LLC, by CBL & Associates




                                                                                                                                                                                               Case 19-40883
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $109,070.92        N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       Pom‐College Station, LLC, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $110,091.73        N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   KRG                                                             $111,857.55        N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   G&I IX Camp Creek Property LLC                                  $112,028.25        N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Breeaad International, Inc.                                     $115,030.00        N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Masue LLC                                                       $115,412.53        N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       Coastal Grand CMBS, LLC, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $116,282.79        N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       Cary Venture Limited Partnership, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $116,991.30        N/A                                         Did Not Vote to Accept or Reject the Plan




                                                                                                                                                                                               Doc 1671
                                                                                       Asheville Mall CMBS, LLC, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management ,Inc., its managing agent                            $117,953.48        N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       Arbor Place ll, LLC, by CBL & Associates Management,
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Inc., its managing agent                                        $118,662.46        N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   RD‐Tulsa Hills, LP                                              $119,071.55        N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       St. Clair Square SPE, LLC, by CBL & Associates
Payless ShoeSource Inc.                General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                                               N/A                                         Did Not Vote to Accept or Reject the Plan




                                                                                                                                                                           Filed 10/21/19 Entered 10/21/19 09:31:31
                             5B                                                                                                                        $123,030.24
                                                                                       Madison/West Towne, LLC, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $126,738.00        N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       West Melbourne Town Center LLC, by CBL &
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Associates Management, Inc., its managing agent                 $128,055.68        N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       West Melbourne Town Center LLC, by CBL &




                                                                                                                                                                                     Pg 22 of 24
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Associates Management, Inc., its managing agent                 $128,055.68        N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       Fayette Mall SPE, LLC, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $130,123.44        N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Alisan LLC and Aneff LLC                                        $131,090.71        N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   RPAI Western Glendale Peoria II, L.L.C.                         $133,563.93        N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       West County Mall CMBS, LLC, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $135,707.96        N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Ridge Breeaad LLC                                               $137,061.10        N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       Cross Creek Mall SPE, L.P., by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $137,228.66        N/A                                         Did Not Vote to Accept or Reject the Plan




                                                                                                                                                                                               Main Docu
                                                                                                                     Payless Holdings LLC, et al .
                                                                                                       Exhibit B ‐ Report of Ballots Excluded from Tabulation

                          Plan Class
        Debtor             Number                  Plan Class Description              Creditor Name                                                  Voting Amount   Accept/Reject                                   Reason(s) for Exclusion1
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   LA HABRA WESTRIDGE PARTNERS, L.P.                               $137,687.98       Accept                                       Debtor in the Same Class
                                                                                       South County Shoppingtown LLC, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $142,593.90        N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Aleff LLC                                                       $149,484.19        N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       Madison/East Towne, LLC, by CBL & Associates




                                                                                                                                                                                               Case 19-40883
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc, its managing agent                             $160,624.36        N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Fundamentals Company, Inc.                                      $168,099.91        N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       CBL SM‐Brownsville, LLC, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $184,409.40        N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   429‐441 86th Street, LLC                                        $190,185.97        N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   21‐25 Graham Ave., LLC                                          $230,986.92        N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   TBG STATE STREET LLC                                            $284,800.00        N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                       Mall Del Norte, LLC, by CBL & Associates Management,
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Inc., its managing agent                                        $350,953.86        N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   214 W. 125th St PSS, LLC                                        $438,019.41        N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   2902 Third Ave., LLC                                            $488,153.94        N/A                                         Did Not Vote to Accept or Reject the Plan




                                                                                                                                                                                               Doc 1671
                                                                                       Oak Park Mall, LLC, by CBL & Associates Management,
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Inc., its managing agent                                        $520,265.11        N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Google LLC c/o White and Williams LLP                           $899,621.29        N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Poughkeepsie Galleria LLC                                          $1.00          Reject                                       Debtor in the Same Class
                                                                                       Brookfield Square Joint Venture, by CBL & Associates
Payless ShoeSource Inc.                General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                                               N/A                                         Did Not Vote to Accept or Reject the Plan




                                                                                                                                                                           Filed 10/21/19 Entered 10/21/19 09:31:31
                             5B                                                                                                                        $15,693.93
                                                                                       Brookfield Square Joint Venture, by CBL & Associates
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Management, Inc., its managing agent                            $15,693.93         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Serraty, Gabriel                                                $16,032.00        Reject                                       Debtor in the Same Class
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same




                                                                                                                                                                                     Pg 23 of 24
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Garcia, Socrates                                                $16,154.00        Reject                                       Debtor in the Same Class
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Gay Luck Corporation                                            $16,191.53        Accept                                       Debtor in the Same Class
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   RPAI Oswego Douglass, L.L.C.                                    $18,215.00         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Requerdo Company                                                $18,831.73        Reject                                       Superseded by Later Received Valid Ballot
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Sangertown Square, L.L.C.                                          $1.00          Reject                                       Debtor in the Same Class
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   KIN PROPERTIES INC 0186                                          $2,500.00         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   KIN PROPERTIES INC 0439                                          $2,500.00         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Masue LLC                                                        $3,183.99         N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   KIN PROPERTIES INC 2022                                          $3,895.05         N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   THOMAS J. LITTMAN AND DEMETRA COPOULOS                           $4,568.80        Accept                                       Debtor in the Same Class
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Then, Marcos                                                    $12,850.00        Accept                                       Superseded by Later Received Valid Ballot
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Aviation Mall NewCo, LLC                                          $21.76          Reject                                       Superseded by Later Received Valid Ballot
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Yaquelin Garcia as Credit Reporting Class Claimant                 $1.00           N/A                                         Did Not Vote to Accept or Reject the Plan
                                                                                                                                                                                                                      Duplicate of an Otherwise Valid Vote Against the Same
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Crystal Run NewCo, LLC                                             $6.98          Reject                                       Debtor in the Same Class
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Dynegy Energy Services East LLC                                   $374.50          N/A                                         Did Not Vote to Accept or Reject the Plan
Payless ShoeSource Inc.      5B        General Unsecured Claims of Remaining Debtors   Echavarria, Radhames                                             $2,220.00        Accept                                       Superseded by Later Received Valid Ballot




                                                                                                                                                                                               Main Docu
                                                                                                                                   Payless Holdings LLC, et al .
                                                                                                                     Exhibit B ‐ Report of Ballots Excluded from Tabulation

                             Plan Class
         Debtor               Number                        Plan Class Description                   Creditor Name                                                  Voting Amount    Accept/Reject                                   Reason(s) for Exclusion1
                                                                                                     York Galleria Limited Partnership, by CBL & Associates
 Payless ShoeSource Inc.        5B             General Unsecured Claims of Remaining Debtors         Management, Inc., its managing agent                            $79,457.69           N/A                                        Did Not Vote to Accept or Reject the Plan
                                                                                                                                                                                                                                     Duplicate of an Otherwise Valid Vote Against the Same
 Payless ShoeSource Inc.        5B             General Unsecured Claims of Remaining Debtors         Aviation Mall NewCo, LLC                                          $21.76            Reject                                      Debtor in the Same Class
 Payless ShoeSource Inc.        5B             General Unsecured Claims of Remaining Debtors         Garvin, Victoria                                                $200,000.00          N/A                                        Did Not Vote to Accept or Reject the Plan
PSS Delaware Company 4                                                                               Alden Global Opportunities Master Fund, LP and PYLS




                                                                                                                                                                                                              Case 19-40883
           Inc.                 5B             General Unsecured Claims of Remaining Debtors         2017‐1, LLC                                                        $1.00           Accept                                       Superseded by Later Received Valid Ballot
   Shoe Sourcing Inc.           5B             General Unsecured Claims of Remaining Debtors         E.S. ORIGINALS, INC.                                              $552.39           N/A                                         Did Not Vote to Accept or Reject the Plan

1
  Pursuant to the Solicitation Procedures and based on direction from the Debtors’ professionals, Prime Clerk removed from tabulation any vote submitted by the same Voting Creditor against the same Debtor in the same Voting Class determined to be
duplicative of an otherwise valid vote




                                                                                                                                                                                                              Doc 1671
                                                                                                                                                                                          Filed 10/21/19 Entered 10/21/19 09:31:31
                                                                                                                                                                                                    Pg 24 of 24
                                                                                                                                                                                                              Main Docu
